Judgment, Supreme Court, New York County, rendered December 15, 1971, convicting defendant of possession of a weapon as a felony and two counts of assault in the third degree, unanimously reversed, on the law, and a new trial directed. After the court’s charge to the jury, the defendant requested a charge on justification, which was denied as being untimely made. However, such request may be made “after the court’s charge”. (GPL 300.10, subd. 4.) Furthermore, this was a matter for consideration by a jury. (People v. Steele, 26 N Y 2d 526.) Concur' — ‘Markewich, J. P., Nunez, Kupferman, Murphy and Capozzoli, JJ.